— Proceeding pursuant to EDPL 207 to review a determination of the respondents dated September 2, 2003, made after a public hearing, authorizing the condemnation of certain real property.
Adjudged that the petition is granted, on the law, with costs, and the determination is rejected.
The respondents’ determination authorizing the condemnation of certain real property owned by the petitioner failed to set forth the required finding as to “the general effect of the proposed project on the environment and residents of the locality” (EDPL 204 [B] [3]). Thus, we reject the determination. Cozier, J.P., Ritter, Spolzino and Skelos, JJ., concur.